PER CURIAM.
The main issue raised by this appeal is the validity of a release executed by the appellee. The record in this cause has been carefully examined and arguments at the bar of this court have been considered. We feel that the issue raised in this case is controlled by the opinion of the Supreme Court of Florida in De Witt v. Miami Transit Company, Fla.1957, 95 So.2d 898, and that upon said authority the cause should be reversed. No useful purpose would be served by delineation of the facts and law in this cause as the aforementioned opinion brings to date all the known authorities on this question. The judgment of the lower court is therefore reversed with directions to the lower court to enter judgment for the appellant.
Reversed with directions.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.